Citation Nr: 9926677	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-39 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
March 1946 and from January 1948 to September 1964.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating action in 
which the RO found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
low back disorder.  The veteran appealed and was afforded a 
hearing before the undersigned Acting Member of the Board at 
the RO in July 1997.  The case was remanded for evidentiary 
development in November 1997.  The case was remanded a second 
time by the Board in May 1999 for compliance with the holding 
of the Federal Circuit in Hodge v. West, 155 F. 3d. 1356 
(1998).  The case has now been returned to the Board for 
further appellate consideration.




FINDINGS OF FACT

1.  By rating decision of June 1973, the RO denied service 
connection for a low back disorder; that decision was not 
appealed in a timely manner.

2.  A February 1985 rating decision found that new and 
material evidence had not been presented to reopen the claim 
for service connection for a low back disorder; the veteran 
was notified and did not appeal.  

3.  Evidence received since the February 1985 rating decision 
is essentially cumulative of that previously of record and is 
not so significant that it must be considered to evaluate the 
merits of the veteran's claim for service connection for a 
low back disorder.  



CONCLUSIONS OF LAW

1.  The February 1985 rating decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 1110, 1131, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.302 (1998).  

2.  New and material evidence to reopen a claim of service 
connection for a low back disorder has not been presented.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5108, (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, once a 
denial of service connection has become final, the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.

In a recent decision, the Court held that the decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (which overruled the legal test previously used to 
determine the "materiality" element of the new and material 
evidence test) now requires a three-step process for 
reopening claims.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the new Elkins test, VA must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Probative evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim.  In determining 
whether evidence is probative (that is, whether it supplies 
evidence the absence of which was a specified basis for the 
last disallowance), the specified bases, as discernible from 
the last decision, for disallowance must be considered.  See 
Evans, supra.

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the February 1985 rating decision of the RO.  The 
submitted evidence includes a report of a February 1990 MRI 
report of the lumbar spine which shoed posterior disc 
protrusion at L4-5 and L5-S1 with mild lateral foraminal 
stenosis at both levels.

Treatment records from the Cherry Point Naval Hospital were 
received in December 1997.  The records document post-service 
treatment beginning in 1971 for various ailments, but first 
show treatment for occasional low back pain and reflect a 
diagnosis of degenerative joint disease of the lumbar spine 
in February 1977 and again later, beginning in 1988.  In 
1990, the veteran underwent surgery on his back.  In April 
1993, he was noted to have a history of a back injury and 
subsequent back surgery, with chronic back problems.  
Treatment records dated in May 1994 note complaints of pain 
in the right hip and coccyx area with a notation of "back 
surgery."  In August 1994, recorded clinical data noted a 
diagnosis of spinal arthritis.

The June 1973 and February 1985 rating actions by the RO 
denied service connection for a low back disorder on the 
basis that there was no evidence of continuity of 
symptomatology since the veteran's discharge from service and 
no medical evidence that his in-service lumbosacral strain 
was related to osteoarthritis of the lumbar spine that was 
shown by the evidence then of record.  The evidence added to 
the record since 1985 shows only continuing treatment for low 
back complaints, including degenerative joint disease, 
beginning in 1977.  Although the evidence shows medical 
treatment for degenerative joint disease at an earlier date 
than was documented in the evidence that was previously of 
record, the evidence still does not reflect continuity of 
symptomatology between the veteran's separation from service 
and the 1973 rating decision.  Neither does it show that any 
physician has indicated that any back disorder that is now 
present had its origins during service or within the first 
year after service (in the case of arthritis).  Importantly, 
a diagnosis of arthritis if the lumbar spine was of record at 
the time of the 1973 rating decision.  

None of the newly received evidence provides any information 
regarding the specified bases for the prior denials.  For 
this reason, the Board finds that the evidence added to the 
record since February 1985 is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  

Therefore, the veteran's application to reopen his claim for 
service connection for a low back disorder is not reopened.  




ORDER

New and material evidence to reopen the claim for service 
connection for a low back disorder not having been submitted, 
the appeal is denied.



		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals







